DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the prior art Banhegyesi (US 20080172192) discloses a device connected to a power distribution network (see Fig 1 and paragraphs 0020 and 0026: metering module connected to a three-phase electrical service), comprising: 
a measurement circuitry configured to measure a voltage and a current on at least one phase of the power distribution network (see Figs 2 and 3 and paragraphs 0027-0028 and 0030: sensing module); 
a processor configured to execute computer-readable instructions (see Fig 2 and paragraphs 0029 and 0036-0037: processor for executing routines/instructions stored in memory); 
a memory configured to store computer-readable instructions that, when executed by the processor, cause the processor to perform (see Fig 2 and paragraphs 0029 and 0036-0037: memory module 180, processor executes routines/instructions stored in memory); 
obtaining a measurement point from the measurement circuitry, the measurement point comprising at least a voltage value and a current value (see Fig 3 and paragraphs 0027-0028 and 0031);
transforming a measurement point and determining at least a characteristic of the power distribution network based on at least the transformed measurement point (see paragraphs 0031, 0033, and 0037: metering processor corrected measurements values 
causing the characteristic of the power distribution network to be transmitted to a remote device (see paragraphs 0033-0034 and 0037: monitors plurality of parameters, including power, and can transmit parameters to a remote terminal).

Kolwalkar (US 20150331079) discloses a memory that is configured to store a crosstalk cancelation function that reduces crosstalk effects of the measurement circuitry (see Abstract, Fig 6, and paragraphs 0007, 0047, 0057, 0069-0070, and 0079-0080: processor implements the invention, including using a calibration matrix to reduce cross-coupling/crosstalk errors in the measured voltage values) 
wherein the transformation includes transforming the measurement point to obtain a transformed measurement point by applying the crosstalk cancelation function to the measurement point, wherein the crosstalk cancelation function is applied to the magnitudes of the voltage values (see Abstract, Fig 6, and paragraphs 0007, 0047, 0057, 0069-0070, and 0079-0080: processor implements the invention, including using a calibration matrix to reduce cross-coupling/crosstalk errors in the measured voltage values). 

Fu (US 20170269134) discloses a system for crosstalk calibration (see Title and Abstract) wherein each of the voltage value and the current value comprising a magnitude and a phase (see Figs 3 and 4 and see paragraphs 0018 and 0025: measured current values have magnitude and a phase, obvious that voltage values and 
wherein the crosstalk cancelation function is applied to correct the magnitude of the current values (see Abstract and paragraph 0016, 0025-0026: crosstalk cancellation function incorporates to both magnitude and phases of the voltage and current values). 

However, the prior art fails to disclose obtaining a measurement point from the measurement circuitry, the measurement point comprising at least a voltage value and a current value, each of the voltage value and the current value comprising a magnitude and a phase; 
transforming the measurement point to obtain a transformed measurement point by applying the crosstalk cancelation function to the measurement point, wherein the crosstalk cancelation function is configured to adjust both the magnitude and the phase of the voltage value and both the magnitude and the phase of the current value;
 determining at least a characteristic of the power distribution network based on at least the transformed measurement point and causing the characteristic of the power distribution network to be transmitted to a remote device. 

Independent claims 10 and 16 are allowable for the same reasons as independent claim 1. 

Dependent claims 2-9, 11-15, and 17-20 are allowable due to their dependency upon allowable independent claim 1, 10, or 16. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865